DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/09/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  
Claims 27 and 28 depends on claim 1, it appears to be incorrect because claim 28 and 29 recites “the third communication module…”; however, claim 1 does not specifically recite “a third communication module”. Therefore, it’s proper for claims 28 and 29 to depend on claim 27 which introduces “a third communication module”. For the purposes of examination, claims 27 and 28 should read “The battery management system as claimed in claim 1, wherein the third communication module …"	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7 and 25-29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HSIEH et al. [US Patent Application Publication 2016/0172901 A1; hereinafter “HSIEH”].
Regarding claim 1, HSIEH teaches a battery management system, applicable to at least one battery string, each battery string comprising a plurality of batteries connected in series, the battery management system comprising: 
a plurality of battery sensors (battery pack monitoring module), each of the battery sensors being configured to measure at least one corresponding battery (sensor module, current sensing and voltage sensing circuit - 0023) and having a first communication module, and each of the battery sensors being configured to issue a broadcast (transmit status information of the battery pack - 0023) through the first communication module (network interface – 0023) when its power is activated; and 
a main controller (external equipment), having a second communication module, wherein the second communication module and the first communication modules are signal connected in parallel (figure 1 – local area network – 0023, 0025), (web browser, web server - 0023) to provide a web page (newly added page – 0025, 0027), and when the main controller receives the broadcast (handshaking, reply packet – 0028, 0030), the main controller displays an addressing interface by the web page (ip address – 0031, 0032), so as to assign each battery sensor to at least one corresponding battery to complete the addressing of the battery sensors (add a new battery pack - 0031).

Regarding claim 2, HSIEH teaches the addressing interface is configured to display information on which batteries have been assigned battery sensors and which batteries have not been assigned battery sensors, the addressing interface is also configured to display information on which battery sensors have issued broadcasts but have not been addressed, so as to allow a drag operation to complete the addressing of the battery sensors (manager can operate the web browser – 0033).

Regarding claim 6, HSIEH teaches the addressing interface is configured to display information on which batteries have been assigned battery sensors and which batteries have not been assigned battery sensors, and the main controller is configured to automatically assign the battery sensors to the corresponding batteries according to the receiving sequence of the broadcasts, so as to complete the addressing of the battery sensors, and the main controller displays the correspondence between the battery sensors and the batteries by the addressing interface (manager can operate the web browser – 0031-0032)..

(0025, 0031).

Regarding claim 25, HSIEH teaches each of the first communication module and the second communication module comprises a wired communication module (LAN, Ethernet, WiMAX - 0024).

Regarding claim 26, HSIEH teaches each of the first communication module and the second communication module comprises a wireless communication module (LAN, Ethernet, WiMAX - 0024).

Regarding claim 27, HSIEH teaches the main controller further comprises a third communication module, so as to signal connect a remote device via the third communication module, the remote device is configured to execute a browser program (figure 1, computer, notebook, control equipment – 0024).

Regarding claim 28, HSIEH teaches the third communication module comprises a wired communication module (LAN, Ethernet, WiMAX - 0024).

(LAN, Ethernet, WiMAX - 0024).

Allowable Subject Matter
Claims 3-5 and 8-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WADE et al. (US Patent Application Publication 2015/0046106 A1) discloses a system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY GO/Primary Examiner, Art Unit 2862